     Case 2:95-cr-00377-MVL-KWR Document 789 Filed 05/29/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                         CRIMINAL ACTION
 VERSUS                                                           NO: 95-377
 TERRENCE MILLSAPS                                                SECTION: "S" (4)


                                   ORDER AND REASONS

       IT IS HEREBY ORDERED that defendant's Motion to Reconsider (Rec. Doc. 787) is

GRANTED;

       IT IS FURTHER ORDERED that this matter is referred to the Magistrate Judge for

further proceedings.

       Defendant herein filed a Notice of Inquiry (Rec. Doc. 766) on November 25, 2019 that

was construed as a motion to appoint counsel and referred to the criminal duty magistrate. The

magistrate ordered defendant to complete and return a financial affidavit and related forms in

order for his motion to be considered. After granting an extension until February 19, 2020 for the

filing of the forms, on April 24, 2020, the magistrate judge denied the motion for failure to

comply with that order.

       The instant Motion to Reconsider recites that defendant has been having trouble

receiving legal mail, resulting in a delay in submitting the financial forms. The forms have now

been submitted to the court. Accordingly,

       IT IS HEREBY ORDERED that defendant's Motion to Reconsider (Rec. Doc. 787) is

GRANTED, and the order of April 24, 2020 (Rec. Doc. 786) denying defendant's motion for
      Case 2:95-cr-00377-MVL-KWR Document 789 Filed 05/29/20 Page 2 of 2




failure to comply with the court's order directing him to complete a financial affidavit and related

forms is VACATED;

       IT IS FURTHER ORDERED that this matter is referred to the magistrate judge for

further proceedings.



                                     29th day of May, 2020.
       New Orleans, Louisiana, this _____



                          ____________________________________
                               MARY ANN VIAL LEMMON
                           UNITED STATES DISTRICT JUDGE




                                                 2
